Citation Nr: 0618595	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  03-35 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral defective 
hearing.  

2.  Entitlement to service connection for a right shoulder 
disability.  

3.  Entitlement to service connection for diabetes mellitus 
due to herbicide exposure.  

4.  Entitlement to service connection for congestive heart 
failure secondary to diabetes mellitus.  

5.  Entitlement to service connection for hypertension 
secondary to diabetes mellitus.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from November 1965 to November 
1967.  He also had periods of active and inactive duty 
training in the Pennsylvania Army National Guard from 
November 1967 to November 1971, and from June 1973 to June 
1974.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from an August 2002 decision by the 
RO which, in part, denied service connection for the 
disabilities now at issue on appeal.  In June 2004, a hearing 
was held at the RO before the undersigned member of the 
Board.  The Board remanded the appeal for additional 
development in December 2004.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  There is no competent medical evidence showing that the 
veteran aggravated his pre-existing bilateral defective 
hearing in service.  

3.  The veteran is not shown to have a right shoulder 
disability at present which is related to service.  

4.  The veteran did not serve in the Republic of Vietnam and 
is not shown to have any exposure to herbicides during 
service.  

5.  Diabetes mellitus was not present in service or until 
many years thereafter and there is no competent evidence of a 
causal connection between the veteran's diabetes mellitus and 
service or any incident therein, to include any claimed 
exposure to herbicide agents.  

6.  As the veteran is not service connected for a diabetes 
mellitus, there is no service-connected disability to which 
his congestive heart failure may be attributed.  

7.  As the veteran is not service connected for a diabetes 
mellitus, there is no service-connected disability to which 
his hypertension may be attributed.  


CONCLUSIONS OF LAW

1.  The veteran's preexisting bilateral defective hearing was 
not aggravated by service.  38 U.S.C.A. §§ 1110, 5100, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.306, 3.307, 3.309 (2005).  

2.  The veteran does not have a right shoulder disability due 
to disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 5100, 5102, 5103, 5103A, 
5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2005).  

3.  Diabetes mellitus was not incurred in or aggravated by 
service, nor may diabetes mellitus be presumed to have been 
incurred as a result of herbicide exposure.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1116, 1137, 5102, 5103, 5103A, 5106, 
5107 (West 2002); 38 C.F.R. §§ 3.6(a),(c),(d), 3.159, 3.303, 
3.304, 3.307, 3.309 (2005).  

4.  The claim of service connection for congestive heart 
failure on a secondary basis, lacks legal merit.  38 U.S.C.A. 
§§ 101(16), 1110 (West 2002); 38 C.F.R. §§ 3.159, 3.310 
(2005).  

5.  The claim of service connection for hypertension on a 
secondary basis, lacks legal merit.  38 U.S.C.A. §§ 101(16), 
1110 (West 2002); 38 C.F.R. §§ 3.159, 3.310 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the claims to be adjudicated herein below, VA 
has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326.  

Prior to initial adjudication of the veteran's claims, a 
letter, dated in February 2002, fully satisfied the duty to 
notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran was notified of the evidence that was 
needed to substantiate his claims and that VA would assist 
him in obtaining evidence, but that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
claims and to submit any evidence in his possession to VA.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The veteran's service medical records and 
all VA and private medical records identified by the veteran 
have been obtained and associated with the claims file.  
There is no indication in the record that any additional 
evidence relevant to the issues to be decided herein is 
available and not part of the claims file.  

Since the Board has concluded that the preponderance of the 
evidence is against the claims of service connection for 
defective hearing, a right shoulder disability, diabetes 
mellitus, congestive heart failure, and hypertension, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate his claims and is 
familiar with the law and regulations pertaining to the 
claims.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed Cir. Apr 
5, 2006).  

Law & Regulations

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

Secondary service connection may be granted for a disability 
which is proximately due to, the result of, or aggravated by 
a service-connected disability.  38 C.F.R. § 3.310(a) (2005); 
Allen v. Brown, 8 Vet. App. 374 (1995).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495.  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred in the line of duty.  38 U.S.C.A. § 101(21) and 
(24); 38 C.F.R. § 3.6(a).  

Service connection may also be granted for cardiovascular-
renal disease, including congestive heart failure and 
hypertension, if manifested to a compensable degree within 
one year of separation from service provided the rebuttable 
presumption provisions of § 3.307 are also satisfied.  38 
U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2005).  Evidence which may be considered in rebuttal 
of service incurrence of a disease listed in 38 C.F.R. 
§ 3.309 will be any evidence of a nature usually accepted as 
competent to indicate the time of existence or inception of 
disease.  38 C.F.R. § 3.309(d) (2005).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  
38 U.S.C.A. § 1132 (West 2002); 38 C.F.R. § 3.306(b) (2005).  
In determining whether there is clear and unmistakable 
evidence to rebut the presumption of soundness, all evidence 
of record must be considered, including post-service medical 
opinions.  Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000) and 
Adams v. West, 13 Vet. App. 453 (2000).  

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a) (2005).  
Temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  The presumption of 
aggravation is applicable only if the pre-service disability 
underwent an increase in severity during service.  Hunt, 1 
Vet. App. at 292, 296 (1991); see also Beverly v. Brown, 9 
Vet. App. 402, 405 (1996).  

A disease associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309, will be considered to 
have been incurred in service under the circumstances 
outlined in this section even though there is no evidence of 
such disease during the period of service.  No condition 
other than ones listed in 38 C.F.R. § 3.309(a), however, will 
be considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1116; 38 C.F.R. § 3.307(a).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
a herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116.  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  
38 C.F.R. § 3.307(a)(6)(iii)(2005).  

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes mellitus, Hodgkin's disease, multiple myeloma, non- 
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft- 
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma). 38 C.F.R. § 3.309(e).  
For purposes of this section, the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to a 
herbicide agent and resolves within two years of date on 
onset.  38 C.F.R. § 3.309(e), Note 2.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within one year after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service. 38 
C.F.R. § 3.307(a)(6)(ii).

Defective Hearing

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz 
are 40 decibels or greater; the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores are 94 percent or less.  38 C.F.R. 
§ 3.385 (2005).

The veteran contends that while he is not sure if he had a 
hearing impairment when he entered service in 1965, he 
believes that his current hearing loss was caused or 
aggravated by electrical trauma from lighting while talking 
on a phone during service.  

The service medical records show that the veteran had 
defective hearing, diagnosed as high frequency hearing loss, 
at the time of entrance into military service in 1965.  
Audiological findings, as converted to ISO units currently in 
effect, on his entrance examination in November 1965, were as 
follows:  






HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
20
65
LEFT
20
10
25
25
65

The service medical records show no complaints or treatment 
for any ear or hearing problems during service.  Audiological 
findings, as converted to ISO units currently in effect, on 
his separation examination in September 1967, were as 
follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
30
X
45
LEFT
15
10
30
X
45

On a Report of Medical History for enlistment into the 
National Guard in May 1973, the veteran specifically denied 
any ear trouble, hearing loss, or head injury.  On 
examination, his hearing acuity for whispered and spoken 
voice was 15/15, bilaterally.  Audiological findings on 
examination at that time, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
-5
X
5
LEFT
5
0
-10
X
10

Private reports include employment medical records which show 
that the veteran had periodic audiological evaluations from 
1976 to 2000.  On a Hearing Conservation Questionnaire, dated 
in September 1976, the veteran described his hearing as good 
and denied any history of ringing in his ears or "head 
noises."  He reported that he worked around heavy equipment; 
that he had no difficulty communicating by speech while 
working, and that he normally wore ear protection at work, 
but not always.  His hobbies included hunting and target 
shooting.  The audiological evaluations from 1976 to 2000, 
showed a gradual increase in his hearing impairment as 
measured by puretone thresholds.  The reports did not include 
any analysis of the findings or any diagnosis.  

In this case, the veteran's service entrance examination 
clearly and unambiguously showed a diagnosis of high 
frequency hearing loss at the time of enlistment in 1965.  
Furthermore, there is no evidence showing that his pre-
existing bilateral defective hearing underwent an increase in 
disability during service.  The service medical records show 
no complaints, treatment, or evidence of increased disability 
in service.  In fact, the veteran testified that he was never 
seen for or complained of, any hearing problems during 
service.  As to his contention that he was evaluated at a 
hospital at Ft. Jackson after a lighting accident in 1966, a 
search of clinical record by the National Personal Records 
Center (NPRC) in June 2005 failed to find any such records.  
Assuming for the sake of argument, that the veteran was 
evaluated for electrical shock from a lighting strike while 
he was on a telephone, the objective evidence of record fails 
to show any increase in his hearing acuity as measured by 
audiological findings during service.  That is, there is no 
medical evidence of record which even remotely suggests that 
his hearing impairment was aggravated in service or that he 
had any additional disability beyond what was noted when he 
entered military service.  

There is no persuasive medical evidence or medical opinion 
that the veteran's pre-existing hearing loss was aggravated 
during military service.  While the veteran testified that a 
healthcare provider told him that his hearing loss was 
aggravated in service, he has not provided VA with any 
evidence to that effect.  As indicated above, VA obtained 
available records from all private sources identified by the 
veteran; none of which include any statement suggesting a 
causal connection between his current hearing impairment and 
service.  The veteran's testimony that he had chronic hearing 
problems and tinnitus immediately after the claimed 
lightening incident in service must be weighed against the 
fact that such claims are not supported by any 
contemporaneous evidence, including his own assertions on a 
hearing questionnaire for employment in 1976.  See Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding that 
interest in the outcome of a proceeding may affect the 
credibility of testimony).  

While the veteran may well believe that his pre-existing 
defective hearing was permanently aggravated in service, he 
has not provided any competent medical evidence to support 
his claim.  The veteran, as a layperson, is not competent to 
make this judgment.  When an opinion requires special 
experience or special knowledge, then the opinions of 
witnesses skilled in that particular science to which the 
question relates are required.  Questions of medical 
causation require such expertise.  Laypersons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  Accordingly, the Board finds no 
basis to grant service connection for bilateral defective 
hearing.  

Right Shoulder Disability

The service medical records show that the veteran was treated 
for superficial abrasions to the right shoulder following a 
motorcycle accident in August 1967.  Other than a few 
superficial abrasions, an examination of the right shoulder 
was within normal limits and x-ray studies were negative.  
The service medical records showed no further complaints, 
treatment, or abnormalities referable to the right shoulder.  
On a Report of Medical History for separation from service in 
September 1967, the veteran specifically denied any joint 
pain or any problems with a painful or trick shoulder, and no 
pertinent abnormalities were noted on examination at that 
time.  The separation examination showed his upper 
extremities and musculoskeletal system were normal.  

Similarly, on a Report of Medical History for enlistment in 
the Reserves in May 1973, the veteran specifically denied any 
painful joints, arthritis, bursitis, or any problems with a 
painful or trick shoulder, and no abnormalities referable to 
the right shoulder were noted on examination at that time.  

The evidence of record indicates that the veteran sustained a 
severe right shoulder injury at work in October 1995.  An MRI 
of the shoulder revealed degenerative joint disease and a 
partial rotator cuff tear, and the veteran subsequently 
underwent surgical repair in July 1996.  (See July 1996 
private operative report).  An orthopedic examination report 
for disability determination in October 2002 indicated that 
the veteran reported that he was in good health until he had 
a severe fall onto his right shoulder at work in October 
1995.  He had therapy for several months without significant 
improvement and underwent extensive repair for multiple 
rotator cuff tears and apparent removal of the 
acromioclavicular joint area.  (See October 2002 Orthopedic 
Disability Examination report).  

At the personal hearing in June 2004, the veteran testified 
that he had chronic pain in his right shoulder ever since the 
motorcycle accident in service, but that he never sought any 
medical treatment other than after the initial accident.  He 
described his shoulder pain as a "toothache" type pain, and 
said that it did not restrict his physical activities or 
cause any limitation of motion, and that he never sought 
medical attention for any shoulder problems after service.  
He testified that his right shoulder pain did not have any 
impact on the severe injury he suffered at work in 1995, and 
that he did not believe that there was any relationship 
between his current shoulder problem from the industrial 
accident and his injury in service.  

Upon review of the evidentiary record, the Board finds no 
basis for a favorable disposition of the veteran's claim.  
Other than superficial abrasions to the right shoulder in 
August 1967, the evidence of record showed no complaints, 
treatment, or abnormalities referable to the right shoulder 
until the industrial injury in October 1995.  Although the 
veteran testified that he had some discomfort in the right 
shoulder ever since the accident in service, his testimony is 
essentially contradicted by prior statements and the 
objective evidence of record.  

As indicated above, the veteran specifically denied any joint 
pain or any problems with his shoulder on his separation 
examination in September 1967, only seven weeks after the 
motorcycle accident, and on a Reserve enlistment examination 
some six years later.  Furthermore, there was no evidence of 
any right shoulder abnormalities in service or at anytime 
prior to his industrial accident in 1995.  In fact, the 
record indicates that as recently as October 2002, the 
veteran reported that he was in good health until the 
shoulder injury at work in 1995.  

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Although the 
veteran is competent to provide evidence of visible symptoms, 
he is not competent to provide evidence that requires medical 
knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Given the lack of any competent medical evidence showing that 
the veteran had a chronic right shoulder problem in service 
or until many years after service, the Board finds no basis 
to grant service connection.  

Diabetes Mellitus

In the instant case, the veteran does not claim nor do the 
records show that he had service in the Republic of Vietnam 
during the Vietnam Era.  Rather, he asserts that he was 
exposed to Agent Orange (AO) during reserve service at Ft. 
Drum, New York in 1973 or 1974.  (The service records show 
that he served 15 days active duty training in August 1973, 
and was discharge from reserve service on June 1, 1974).  The 
veteran testified that when he reported for reserve duty at 
Ft. Drum in the summer of 1973 or 1974, he saw several 
soldiers with backpacks spraying a defoliant around the 
billets and office buildings.  The veteran believes that the 
soldiers were spraying AO, and that his diabetes mellitus is 
due this exposure.  

As to the veteran's claim of exposure to herbicides, the 
Board finds that he is not shown to be qualified through 
education, training or experience, to offer an opinion as to 
his claimed exposure to hazardous material.  Furthermore, a 
response to a request for information concerning herbicide 
use at Ft. Drum from the Defense Department in December 2005, 
indicated that there was testing of AO on an area on the 
southwest edge of Ft. Drum by helicopter in the Spring of 
1959.  However, there was no documentation of any herbicide 
use, storage, spraying, or testing at Ft. Drum in 1973 or 
1974.  

The service medical records are silent for any pertinent 
complaints, treatment, abnormalities, or diagnosis referable 
to any kidney problems or diabetes mellitus.  Likewise, there 
are no indications of symptoms or manifestations of a 
diabetes mellitus within the first year following his 
separation from service.  The first evidence of diabetes 
mellitus was in 1996, more than 22 years after the veteran's 
discharge from reserve service.  Moreover, the veteran has 
not provided any competent evidence of a relationship between 
his diabetes mellitus and service.  Thus, there is no basis 
to grant service connection based on the presumption of 
service incurrence under the provisions of 38 C.F.R. 
§§ 3.307, 3.309.  

As there is no competent medical evidence of record 
suggesting a connection between any claimed in-service 
exposure to herbicides and the veteran's diabetes mellitus, 
and no evidence of any manifestations or symptoms 
attributable to diabetes mellitus during service or until 
many years after his discharge from service, the Board finds 
no basis to grant service connection.  Accordingly, the 
appeal is denied.  

Secondary Service Connection

In this case, the veteran contends that his congestive heart 
failure and hypertension are due to his diabetes mellitus 
which he believes was caused by herbicide exposure.  He has 
not, however, been granted service connection for diabetes 
mellitus.  The provisions of 38 C.F.R. § 3.310 only apply to 
service connection for secondary disabilities caused by a 
service-connected disability.  Thus, the Board concludes that 
there is no legal basis of entitlement to secondary service 
connection because the veteran has not been granted service 
connection for the disorder that allegedly caused his 
congestive heart failure or heart disease.  The application 
of the law to the facts is dispositive, and the appeal must 
be terminated because there is no entitlement under the law 
to the benefit sought.  See Sabonis v. Brown, 6 Vet. App. 
426, 429-30 (1994).  




ORDER

Service connection for bilateral defective hearing, is 
denied.  

Service connection for a right shoulder disability, is 
denied.  

Service connection for diabetes mellitus, claimed as due to 
herbicide exposure, is denied.  

Service connection for congestive heart failure, claimed as 
secondary to diabetes mellitus, is denied.  

Service connection for hypertension, claimed as secondary to 
diabetes mellitus, is denied.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


